                        UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN - DETROIT

In re: Shannon Cynthia Schmitz                     Case No. 19-56970-PJS
                                                   Chapter 13
                                                   Judge Shefferly
                Debtor (s)
_________________________________________/
Gigliotti & Associates, P.C.
Paul Gigliotti (P46167)
Douglas Chimenti (P67859)
Nicholas R. Glaeser (P76187)
15400 19 Mile Rd, Suite 115
Clinton Twp, MI 48038
ecfgigliotti@gmail.com
586-228-3636
_________________________________________/

EX PARTE MOTION OF VOLUNTARY DISMISSAL OF CHAPTER 13 BANKRUPTCY

       NOW COMES Debtor, Shannon Cynthia Schmitz, by and through her attorneys, Gigliotti

& Associates, P.C., and states as follows:

                1.    I desire to have my chapter 13 case dismissed immediately.

                2.    I also acknowledge that I have been advised by my attorney of all legal

                      repercussions of dismissing my case.

       WHEREFORE, Debtor prays this Honorable Court grant his motion and dismiss Chapter

13 Case No. 19-56970-pjs.




/s/ Shannon Cynthia Schmitz                                  /s/ Paul Gigliotti
Debtor                                                       Gigliotti & Associates, P.C.
                                                             Paul Gigliotti (P46167)
                                                             Douglas Chimenti (P67859)
                                                             Nicholas R. Glaeser (P76187)
                                                             15400 19 Mile Rd, Suite 115
                                                             Clinton Twp, MI 48038
                                                             Paul@paulgigliotti.com
                                                             586-228-3636

Dated: 1/8/20

  19-56970-pjs       Doc 23    Filed 01/08/20   Entered 01/08/20 16:08:18        Page 1 of 2
                                        EXHIBIT A

                      UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN - DETROIT

In re: Shannon Cynthia Schmitz                   Case No. 19-56970-PJS
                                                 Chapter 13
                                                 Judge Shefferly
Debtor (s)
_________________________________________/
Gigliotti & Associates, P.C.
Paul Gigliotti (P46167)
Douglas Chimenti (P67859)
Nicholas R. Glaeser (P76187)
15400 19 Mile Rd, Suite 115
Clinton Twp, MI 48038
ecfgigliotti@gmail.com
586-228-3636
_________________________________________/

      ORDER FOR VOLUNTARY DISMISSAL OF CHAPTER 13 BANKRUPTCY

       The above captioned Debtor, having filed a petition for relief under Chapter 13 of the

Bankruptcy Code and now desiring to voluntarily dismiss the case and in consideration of

Debtor’s Ex Parte Motion of Voluntary Dismissal of Chapter 13 Bankruptcy,

       IT IS HEREBY ORDERED that Chapter 13 Case No. 19-56970 is dismissed.




  19-56970-pjs     Doc 23    Filed 01/08/20    Entered 01/08/20 16:08:18      Page 2 of 2
